Name: Council Regulation (EC) No 1797/94 of 18 July 1994 relating to the conclusion of the protocol defining, for the period 1 December 1993 to 30 November 1996, the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Government of Mauritius on fishing in the waters of Mauritius
 Type: Regulation
 Subject Matter: international affairs;  European construction;  Africa;  fisheries
 Date Published: nan

 22. 7. 94 Official Journal of the European Communities No L 187/3 COUNCIL REGULATION (EC) No 1797/94 of 18 July 1994 relating to the conclusion of the Protocol defining, for the period 1 December 1993 to 30 November 1996, the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Government of Mauritius on fishing in the waters of Mauritius THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43, in conjunction with Article 228 (2) and (3), first subparagraph, thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Par ­ liament ('), Whereas, in accordance with the Agreement between the European Economic Community and the Government of Mauritius on fishing in Mauritian waters (2), the Contrac ­ ting Parties held negotiations with a view to determining amendments or additions to be made to the Agreement at the end of the period of application of Protocol No 1 ; Whereas, as a result of these negotiations, a new Protocol defining, for the period 1 December 1993 to 30 November 1996, the fishing opportunities and the financial contribution provided for by the said Agreement was initialled on 26 November 1993 ; Whereas it is in the Community s interest to approve this Protocol, HAS ADOPTED THIS REGULATION : Article 1 The Protocol defining, for the period 1 December 1993 to 30 November 1996, the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Government of Mauritius on fishing in the waters of Mauritius is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation . Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community (3). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1994. For the Council The President J. BORCHERT (') Opinion delivered on 6 May 1994 (not yet published in the Official Journal). 0 OJ No L 159, 10. 6 . 1989, p. 2. (3) The date of entry into force of the Protocol will be published in the Official Journal of the European Communities by the General Secretariat of the Council .